Russell, J.
There is no assignment of error as to any ruling during the trial, nor any complaint as to the charge of the court, and, as the evidence authorizes the finding of the jury, there was no error in refusing a new trial. The circumstances were sufficient to indicate that the holder of the note purchased it before maturity, and the jury had the right to' base their verdict upon the circumstantial evidence of the holder’s title as an innocent purchaser before the maturity of the note,' rather than upon the testimony adduced to show that the plaintiff was not in fact a bona fide holder of the note. Judgment affirmed.